Charles W. Dunham filed a claim herein against the State of Illinois for the sum of two hundred ($200.00) dollars, being the amount of a license fee paid by claimant, on or about September 11, 1902, to Honorable James A. Rose, Secretary of State, for a license to operate, in the city of Chicago, a “private employment agency” under the Act of the General Assembly pertaining thereto, passed April 11, 1899, and going into force July 1, 1899, (Session Laws, 1899, pp. 268-271), said Act being held unconstitutional by the Supreme Court April 24,1903, in the case of Mathews v. The People, 202 Ill., 389. The facts in this case are, in our 'opinion, in no essential particular different from those in the two cases this day decided by us, entitled respectively, J. B. Hayden & Co. v. The State, and Briefly v. The State; in both of which, and particularly the first named, opinions of some length have been filed. As in.those oases, we are of the opinion that the evidence shows the payment of such illegal license fee to the State under what amounts in law to compulsion and duress, and under protest, and that claimant is rightfully entitled to an award for the amount so paid and herein claimed. We, therefore, accordingly award the claimant herein, Charles W. Dunham, the sum of two hundred ($200.00) dollars.